STATE OF LOUISIANA


                                       COURT OF APPEAL


                                         FIRST CIRCUIT



                                          2021 CA 0157


                                HILL INTERNATIONAL, INC.


                                             VERSUS


        JTS REALTY CORPORATION, PERKINS ROWE ASSOCIATES,
                 LLC, AND PERKINS ROWE ASSOCIATES II, LLC


                                             JUDGMENT RENDERED:       DEC 3 0 4QF1



                                           Appealed from
                                The Nineteenth Judicial District Court
                           Parish of East Baton Rouge • State of Louisiana
                                Docket Number 591, 590 • Section 27

                            The Honorable Trudy White, Presiding Judge


      Justin M. O' Brien                                    COUNSEL FOR APPELLANT 1
      Brad M. Barback                                       DEFENDANT— Lawrence R.
      Baton Rouge, Louisiana "                               Randy"   Spinosa, Trustee of the
                                                            Spinosa Class Trust



      James Moore                                           COUNSEL FOR APPELLANTS 2
      Brian L. McCullough                                   DEFENDANTS—    JTS Realty
      Baton Rouge, Louisiana                                Corporation; JTS Realty Services,
                                                            LLC; JTS Management Company,
                                                            LLC; Perkins Rowe Associates,
                                                            LLC; Perkins Rowe Associates II,
                                                            LLC; and Joseph T. " Tommy"
                                                            Spinosa



      David M. Moragas                                      COUNSEL FOR APPELLEE
      Mandeville, Louisiana                                 PLAINTIFF— Hill International,
         and                                                Inc.
      John Lynd, pro hac vice
      Houston, Texas




                    BEFORE: MCCLENDON, WELCH, AND THERIOT, JJ.
PAL        d w
WELCH, J.


       In this construction contract dispute, the defendants appeal a judgment


rendered after a one -day bench trial that awarded the plaintiff damages and

reasonable attorney' s fees to be decided at a later date.    The defendants also appeal


a judgment rendered following a hearing that awarded the plaintiff attorney' s fees.

We remand.


                     FACTS AND PROCEDURAL HISTORY


       This lawsuit arises out of conflicts concerning the construction of the

Perkins Rowe mixed-use development in Baton Rouge, Louisiana.                  On May 31,

2006, Perkins Rowe Associates, LLC (" PRA") contracted with EMJ Corporation


  EMJ") to perform work on the Perkins Rowe project.'                 For certain reasons,


including alleged irregularities with costs associated with the work performed by

EMJ, the contract between PRA and EMJ was terminated.                  Subsequently, EMJ

sued PRA and Perkins Rowe Associates II, LLC (" PRAII") ( collectively, the " PRA


entities").




       To defend the EMJ lawsuit, Joseph T. " Tommy" Spinosa— the               manager, a


member, and an owner of the PRA entities— approached Hill International, Inc.


  Hill") around September 2008 to conduct an in- depth audit of the costs as


recorded and billed by EMJ.        On October 6, 2008, Hill executed its " Standard


Form Agreement for Claims and Consulting Services" (               the " contract").    The


contract identified JTS Realty Corporation as the " Client."      Hill sent the contract to


Tommy Spinosa, who is also the corporate representative and manager of JTS

Realty Corporation, for execution.      Prior to execution, PRA and PRAII were typed


above Tommy Spinosa' s signature line, with both identified as "         Client"; however,


the " Client"   designation was not correspondingly adjusted in the body of the

contract.     Tommy Spinosa signed the contract, which was returned to Hill on

1 EMJ contracted with PRA to perform general contractor site work on the Perkins Rowe project
to complete Block G, the Cinemark Movie Theater.



                                             2
October 22, 2008.


       Between November 2008 and October 2009, Hill provided professional


services pursuant to the contract and incurred reimbursable fees and expenses. Hill

billed " JTS   Realty" on a monthly basis.      Hill was paid $ 199, 480. 06 for its services


provided under the contract, leaving a total of $408, 587. 35 in unpaid invoices.        Hill


suspended its services and made amicable demand for payment in the amount of

 402, 839. 80.      After     receiving   Hill' s   demand,   Tommy     Spinosa    allegedly


acknowledged the debt was due and owing;                however, the amounts remained


unpaid.




       Hill filed suit against the PRA entities and JTS Realty Corporation, seeking
damages under Louisiana' s Open Account Statute, La. R.S. 9: 2781, for its expert


consulting services in the amount of $408, 587. 35, plus attorney' s fees, costs, and

interest.


       Hill amended its original petition, alleging that the PRA entities and JTS

Realty Corporation were engaged in a single business enterprise or were alter egos

of each other.
                    Hill further pled breach of contract, quantum meruit, promissory

estoppel, requested attorney' s fees, and sought declaratory judgment.

       Hill filed a second amended petition,            additionally naming JTS Realty

Services, LLC;      JTS Management Company,            LLC; and JTS Interests, LLC as


defendants.      Hill alleged these companies were also engaged in a single business


enterprise/ alter ego along with the PRA entities and JTS Realty Corporation.

       Thereafter, Hill filed a third amended petition, removing JTS Interests, LLC

as a defendant and naming Tommy Spinosa and the Spinosa Class Trust—

represented by trustee Lawrence R. " Randy"          Spinosa— as defendants. Hill alleged


that Tommy Spinosa and the Trust were also engaged in a single business

enterprise/ alter ego along with the PRA entities and what we refer to collectively

as the " JTS     entities"—   JTS Realty Corporation, JTS Realty Services,         and JTS




                                                3
Management Company.

       Ultimately, the trial court held a one -day bench trial on September 3, 2019.

Thereafter, the trial court rendered judgment on October 13, 2019, awarding Hill

  1, 063, 265. 68   in    actual    damages    against   the   defendants,         plus   prejudgment


contractual interest that continues to accrue on Hill' s unpaid invoices in the

amount    of $   5, 742. 83 per month from September 1,                 2019 until entry of this

judgment;      declaring that all defendants were solidarily liable under the single

business enterprise/ alter ego theory; awarding Hill postjudgment interest as

allowed by law; and awarding Hill reasonable attorney' s fees "                    in an amount to be


hereafter determined."           Following a hearing on Hill' s motion to set the amount of

the attorney' s fees, the trial court rendered judgment on August 17, 2020, awarding

Hill $390, 000. 00     in attorney' s fees and costs against all defendants.

       The defendants now appeal.             Lawrence Spinosa, in his capacity as trustee of

the Spinosa Class Trust, filed a motion with this court to substitute the successor


trustee, Glen R. Jarrell, in his place as appellant in the instant appeal.2 The PRA


entities, JTS entities, and Tommy Spinosa have also filed an answer to the appeal.

                                 APPELLATE JURISDICTION


       Appellate courts have a duty to examine subject matter jurisdiction sua

sponte, even when the parties do not raise the issue.                    Texas Gas Exploration


Corp. v. Lafourche Realty Co.,              Inc., 2011- 0520, 2011- 0521, 2011- 0522, 2011-


0523 ( La. App.     1St Cir. 11/ 9/ 11), 79 So. 3d 1054, 1059, writ denied, 2012- 0360 ( La.


4/ 9/ 12), 85 So. 3d 698.        Our appellate jurisdiction extends to final judgments.              See


La. C. C. P.   arts.     1841,   2081,   and 2083( A);   Quality Envtl.            Processes, Inc.       v.




Energy Dev. Corp., 2016- 0171, 2016- 0172 ( La. App.                 1St Cir. 4/ 12/ 17), 218 So. 3d


1045, 1053.      A valid final judgment must be precise, definite, and certain. Laird


v. St. Tammany Par. Safe Harbor, 2002- 0045 ( La. App.                       1st Cir. 12/ 20/ 02), 836

Z This court referred the motion to the panel to which the appeal is assigned. Hill International,
Inc. v. JTS Realty Corporation, 2021- 0157 ( La. App.     1St Cir. 4/ 22/ 21) (   unpublished action).




                                                   19
So. 2d 364, 365. The specific nature and amount of damages must be determinable


from a judgment so that a third person is able to determine from a judgment the

amount owed without reference to other documents.                       Advanced Leveling &

Concrete Solutions v.         Lathan Company,            Inc., 2017- 1250 ( La.         App.   1St Cir.


12/ 20/ 18), 268 So. 3d 1044, 1046 ( en Banc).           A judgment that awards "         reasonable




attorney' s fees" but does not specify the amount is not a final judgment because

the exact amount of attorney' s fees cannot be determined from the judgment.

Advanced Leveling, 268 So. 3d at 1046. An indefinite award of attorney' s fees

renders the entire judgment non -appealable.            See, f.g., D' Luca    v. Kirkland, 2020-


0713, 2020- 0714 ( La. App.       111 Cir. 2/ 19/ 21), 321 So. 3d 411, 414; Baker v. Perret,


2018- 0812 ( La. App.      lst Cir. 12/ 28/ 18), 304 So. 3d 860, 861;         Gurney v. McCoy,

2020- 1129 (   La. App.     1st Cir. 2/ 18/ 21),   2021 WL 640115,          at *   1(   unpublished).




These determinations must be evident from the language of the judgment without


reference to other documents in the record. Laird, 836 So. 2d at 365.


       In this matter, however, the October 13, 2019 judgment specifically reserved

the award of reasonable attorney' s fees to be determined at a later date.                The award


of reasonable attorney' s fees in an indefinite amount did not divest the trial court

of jurisdiction to determine, after a hearing, the amount to be awarded as attorney' s
                                                           20883
fees. Louisiana Code of Civil Procedure article                    simply divests the trial court

of jurisdiction over matters that are reviewable on appeal. The issue of the amount


of attorney' s fees to be awarded to Hill was not the subject of the October 13, 2019

judgment.      See Thibaut v. Thibaut, 607 So. 2d 587, 609- 10 (                   La. App.    1st Cir.


1992), writs denied, 612 So. 2d 37, 38, 101 ( La. 1993).             Thus, Advanced Leveling,


3 Although not at issue in this appeal, we note that 2021 La. Acts 259, § 2 ( eff. Aug. 1, 2021)
amended La. C. C. P. art. 2088. As discussed in Comments --2021( a) to La. C. C. P. art. 2088, the
amendment to Subparagraph ( A)( l0) clarified that the trial court retains jurisdiction for purposes
of setting attorney' s fees after an appeal has been taken from the initial judgment. Trial courts
award reasonable attorney' s fees in many judgments, but often these judgments are appealed
before the attorney' s fees are set. With this amendment, it is no longer necessary for an appellate
court to dismiss an appeal in order to allow the trial court to set the amount of the attorney' s fees,
because the trial court has jurisdiction to set attorney' s fees while the appeal is pending.


                                                   5
268 So. 3d at 1046, is distinguishable in this instance as it relates to the October 13,

2019 judgment.


        A final, appealable judgment must contain decretal language, and it must


name the party in favor of whom the ruling is ordered, the party against whom the

ruling is ordered, and the relief that is granted or denied. Advanced Leveling, 268

So. 3d at 1046; Carter v. Williamson Eye Center, 2001- 2016 (                 La. App.    Pt Cir.


11/ 27/ 02), 837 So. 2d 43, 44.      In cases with multiple plaintiffs or defendants, the


failure to name the plaintiff(s) or defendant( s) for or against whom the judgment is


rendered makes the judgment fatally defective because one cannot discern from its

face for or against whom it may be enforced.            See Mizell v. Willis, 2019- 0141 ( La.


App.    1st Cir. 11/ 15/ 19), 290 So. 3d 247, 250.         In the absence of proper decretal


language, a judgment is defective, and the appellate court lacks jurisdiction to


review the merits.      Boyd Louisiana Racing, Inc. v. Bridges, 2015- 0393, 2015-

03941 2015- 0395 (      La.   App.   1st   Cir.   12/ 23/ 15),   2015   WL   9435285,    at *   34


unpublished).




        Furthermore, an appeal is taken by obtaining an order therefor, within the

delay allowed, from the court which rendered the judgment.                La. C. C. P. art. 2121;


Noyel v.    City of St. Gabriel, 2015- 1890 ( La. App.             1st Cir. 9/ 1/ 16), 202 So. 3d


1139, 1142, writ denied, 2016- 1745 ( La. 11/ 29/ 16), 213 So. 3d 392.           Unless a party

litigant obtains a valid order of appeal duly granted by the trial court, there can be

no appeal.    See Noyel, 202 So. 3d at 1142; Cheramie v. Archer, 360 So. 2d 537,


539 ( La. App.   1st Cir. 1978) ( citing Davis v. Funderburk, 274 So. 2d 781, 782 ( La.


App. 3rd Cir. 1973)).    The order of appeal is jurisdictional; this lack of jurisdiction


can be noticed by the court on its own motion at any time.                Noyel, 202 So. 3d at


1142.


        Two separate motions for appeal were filed with the trial court in this matter.

On October 20, 2020, Lawrence R. Spinosa, Trustee of the Spinosa Class Trust,



                                                  PC
filed a motion for appeal seeking review of the October 13, 2019 and August 17,

2020 judgments.    Likewise, on October 23, 2020, the PRA entities, JTS entities,


and Tommy Spinosa filed a motion for appeal also seeking review of the October

13, 2019 and August 17, 2020 judgments.


      In response to the two separate motions for appeal, the trial court signed an


order of appeal on October 20, 2020, granting Lawrence R. Spinosa, Trustee of the

Spinosa Class Trust, an appeal of both the October 13, 2019 and August 17, 2020

judgments.   The notice of appeal issued by the Clerk of Court for the 19th Judicial

District Court (" Clerk") indicated that Lawrence R.     Spinosa was appealing the

October 13, 2019 and August 17, 2020 judgments.


      Then on October 26, 2020, the trial court signed a second order of appeal


granting the PRA entities, JTS entities, and Tommy Spinosa an appeal of only the

August 17, 2020 judgment.     Notably, in the October 26, 2020 order of appeal, the

trial court struck through language that referenced the October 13, 2019 judgment.


In contravention of the trial court' s order of appeal, the notice of appeal issued by

the Clerk indicated that the PRA entities, JTS entities, and Tommy Spinosa were

appealing the October 13, 2019 and August 17, 2020 judgments.

      Based on the trial court' s orders of appeal and the Clerk' s notices, it is


unclear what judgments are on appeal in the instant matter, and likewise, whether


the instant appeal is timely. Additionally, the October 13, 2019 judgment does not

dismiss any claims, demands, or parties. Similarly, the August 17, 2020 judgment

does not dismiss any claims, demands, or parties.

      Based on the apparent defect in the respective appeals, this court, ex proprio


motu, issued an order on March 23, 2021,      ordering the parties to show cause by

briefs why the appeal should not be dismissed.        The parties timely filed their

respective show cause briefs, all agreeing that this matter should be remanded to

the trial court to correct the deficiencies in the orders of appeal and the non -final



                                          7
judgments in the event that this court determined that the judgments contained

inadequate decretal language and/ or lacked finality.

                                            DECREE


       Accordingly,       this   matter     is   REMANDED            FOR      THE      LIMITED


PURPOSE of instructing the trial court to sign an amended final judgment( s) that

is precise, definite, and certain and contains proper decretal language.                   See La.


C. C. P. arts. 1918( A),4 1951, 5 and 2088( A)( 12), 6     as amended by 2021 La. Acts 259,

  2 ( ef£ Aug. 1, 2021).

       This matter is further REMANDED FOR THE LIMITED PURPOSE of


instructing the trial court to sign an amended order( s)           of appeal specifying which


party or parties appealed from which judgment( s),              with the correct dates of the


final judgment( s) included therein.         See Rose v. Twin River Dev., LLC, 2017-


0319 ( La. App.    1St Cir. 11/ 1/ 17), 233 So. 3d 679, 685.


       The record herein shall be supplemented with the amended judgment( s) and


order( s) of appeal no later than forty- five days following issuance of this opinion.

       REMANDED WITH INSTRUCTIONS.




4 Comments --2021( a) to La. C. C. P. art. 1918 indicate that a lack of proper decretal language in a
judgment that is otherwise a final judgment does not divest the appellate court of jurisdiction.
Instead, the final judgment shall be corrected to include proper decretal language by an
amendment in accordance with Article 1951.


5 Comments --2021 to La. C. C. P. art. 1951 indicate that the amendments to Article 1951 and
Article 2088 allow the trial court to retain jurisdiction to correct, on its own motion or after
remand from the appellate court, the lack of proper decretal language in a final judgment. This
Article does not allow the court to make a substantive change to a final judgment.


6 Comments --2021( c) to La. C. C. P. art. 2088 indicate that as of August 1, 2021, subparagraph
 A)( 12) of Article 2088 allows a trial court to retain jurisdiction after an order of appeal is
granted to amend a final judgment to correct any deficiencies in the decretal language.


                                                  8
                               STATE OF LOUISIANA

                                COURT OF APPEAL


                                  FIRST CIRCUIT


                                   2021 CA 0157




                           HILL INTERNATIONAL, INC.


                                      VERSUS


     JTS REALTY CORPORATION, PERKINS ROWE ASSOCIATES, LLC, AND
                      PERKINS ROWE ASSOCIATES II, LLC




       CJ
  cClendon, J., concurs.


       While I disagree with the majority's conclusion that the October 13, 2019 and

August 17, 2020 judgments lack appropriate decretal language, given the uncertainty of

which judgments are before us on appeal,      I concur in the result reached by the

majority.